Citation Nr: 1432190	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  03-36 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disability, to include osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to July 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The claims file is currently under the jurisdiction of the VA RO in Detroit, Michigan.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2005.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On June 8, 2006, the Board issued a decision denying entitlement to service connection for a left knee disability.

2.  Prior to the Board's June 2006 decision, the Veteran's representative of record was not permitted an opportunity to submit an informal hearing presentation on the Veteran's behalf.


CONCLUSION OF LAW

The June 8, 2006 Board decision addressing the issue of entitlement to service connection for a left knee disability is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013). 

On June 8, 2006, the Board issued a decision as to the issue of entitlement to service connection for a left knee disability.  However, review of the evidence in the claims file prior to the Board's decision reflects that the Veteran's appeal was not forwarded to the Veteran's representative of record for review and preparation of an informal hearing presentation on the Veteran's behalf.  On that basis, in May 2014, the Veteran's representative submitted a Motion to Vacate the Board's June 2006 decision.  Accordingly, the Board finds that the vacatur of the June 8, 2006 decision is warranted.


ORDER

The June 8, 2006 Board decision addressing the issue of entitlement to service connection for a left knee disability is vacated.


REMAND

After conducting an extensive review of the Veteran's claims file, the Board notes that, upon seeking treatment for his left knee injury at the military clinic in August 1985, the treatment provider instructed the Veteran to undergo an X-ray of his left knee due to the proximity of the left knee laceration to the knee joint.  Additionally, the Veteran stated during his January 2003 QTC examination that he underwent X-rays of his left knee following his left knee injury.  There are no copies of any X-rays and/or X-ray reports currently associated with the Veteran's claims file, and it is unclear whether these X-rays were conducted.  However, the duty to assist obligates VA to obtain any relevant records pertaining to treatment the Veteran received in service, especially his X-rays and X-ray reports.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  Therefore, an attempt should be made to request these records upon remand.

After obtaining the X-rays or exhausting all efforts to obtain them, the Veteran should undergo a new VA examination to determine the etiology of his current left knee disability.  Although a VA opinion was provided in January 2004, and an addendum in November 2005, the Board does not find the opinion to be adequate in this case.  In the January 2004 opinion, the examiner simply concluded that it was not likely that the Veteran's left knee arthritis was due to his in-service laceration injury.  Explanation and rationale were not provided and the Veteran's claims file was not considered in rendering the opinion.  In a November 2005 opinion, the examiner reiterated the conclusion that the Veteran's left knee disability was not related to his active duty service.  The rationale provided includes a finding that the claims file showed a "[s]uperficial skin laceration about 20 years ago over the patellar region," and a statement that the Veteran's mild arthritis in the knee was consistent with age.  The examiner did not adequately address the evidence in the service treatment records which reflects that the Veteran's laceration was deep and required 30 stitches, that there was inflammation found in the knee joint, or that the Veteran was ordered to have an X-ray taken because of the proximity of the injury to the knee joint.  Moreover, the examiner did not address any of the Veteran's lay statements of record.  Accordingly, he should be provided with a new VA examination which adequately addresses all of the pertinent evidence in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or other appropriate source and request any X-ray films or X-ray reports of the Veteran, to include of the left knee, dated anytime between August 1985 to October 1985. Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought, and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2013).  All available reports should be associated with the Veteran's claims folder.

2.  Thereafter, schedule the Veteran for a new VA examination to determine the etiology of the Veteran's current left knee osteoarthritis.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, to include the service treatment records and the Veteran's lay statements, the VA examiner must provide the following opinion:

*Is it at least as likely as not (i.e., a 50 percent probability or more) that any current left knee disability is related to the Veteran's in-service left knee injury?  In rendering the requested opinion, the examiner must address the evidence in the service treatment records which reflects that the Veteran's laceration was deep and required 30 stitches, that there was inflammation found in the knee joint, and that the Veteran was ordered to have an X-ray taken because of the proximity of the injury to the knee joint.  Additionally, the examiner must address the Veteran's lay statements of record.

A complete rationale must be provided for all opinions.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2013).  

4.  After the requested medical opinion have been provided, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  Any deficient medical report must be returned to the examiner, and the RO must implement corrective procedures at once.

5.  The RO must then re-adjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


